 


110 HR 367 IH: To require the Attorney General to develop a national strategy to eliminate the illegal operations of the top three international drug gangs that present the greatest threat to law and order in the United States.
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 367 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Reichert (for himself and Mr. Kirk) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To require the Attorney General to develop a national strategy to eliminate the illegal operations of the top three international drug gangs that present the greatest threat to law and order in the United States. 
 
 
1.Short titleThis Act may be cited as the Gang Elimination Act of 2007. 
2.FindingsThe Congress finds the following: 
(1)The number of documented members of gangs located in the United States has grown to over 800,000. This number is larger than all but six armies in the world. 
(2)Gangs run by international drug cartels represent a clear and present danger to the national security of the United States. 
(3)Drug gangs have become one of the principle means of importing and distributing illegal narcotics in the United States. 
(4)Drug gangs are now operating within suburban communities. Some police departments and some sheriffs’ offices located in such communities are less prepared than police departments and sheriffs’ offices located in urban communities to reduce this threat. 
(5)The average recruit into a gang is in the seventh grade. 
(6)Gangs run by international drug cartels now number in the hundreds of thousands, across city, State, and national boundaries. 
(7)Current efforts by municipal and State law enforcement communities have not eliminated this threat to the Nation, law and order, or to children. 
(8)Only the Federal Government can muster the strategy, resources, and intelligence to remove this growing danger to the people in the United States. 
3.National strategy to eliminate the illegal operations of the three international drug gangs that present the biggest threat in the United States 
(a)In generalNot later than one year after the date of the enactment of this Act, the Attorney General, in consultation with the Secretary of Homeland Security, shall submit to Congress a report, in both classified and unclassified form, setting forth a national strategy to eliminate within the period that is four years after the date of such submission the illegal operations of each National Threat Drug Gang designated under subsection (b). In addition to such strategy, the report shall include the following information: 
(1)A list identifying each of such National Threat Drug Gangs. 
(2)A description of the composition, operations, strengths, and weaknesses of each of such National Threat Drug Gangs. 
(b)Designation of National Threat Drug GangsIn developing the national strategy under subsection (a), the Attorney General shall identify the top three international drug gangs that present the greatest threat to law and order in the United States and shall designate each such gang as a National Threat Drug Gang. For purposes of identifying such gangs, the Attorney General shall consider— 
(1)the extent to which, for the purpose of committing a drug-related offense, the gang conducts activities with any international terrorist organization or state designated by the Secretary of State as a state sponsor of terrorism, as compared to the extent to which other international drug gangs conduct such activities for such purpose; 
(2)the volume of controlled substances (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) that such gang imports to or distributes within the United States, as compared to the volume of controlled substances that other international drug gangs import to or distribute within the United States; and 
(3)the extent to which the gang is a threat to children and schools within the United States, as compared to the extent to which other international drug gangs are such a threat.  
(c)DefinitionsFor purposes of this Act: 
(1)Drug gangThe term drug gang means an ongoing group, club, organization, or association of 50 or more individuals— 
(A)that has as one of its primary purposes the commission of one or more drug-related offenses; 
(B)the members of which engage, or have engaged within the past five years, in a continuing series of drug-related offenses; and 
(C)the activities of which— 
(i)include crimes of violence, as defined in section 16 of title 18, United States Code (including rape); and 
(ii)affect interstate or foreign commerce. 
(2)Drug-related offenseThe term drug-related offense means— 
(A)a Federal felony involving a controlled substance (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) for which the maximum penalty is not less than 5 years, including a crime involving the manufacturing, importing, distributing, dispensing, or possessing with the intent to manufacture, distribute, or dispense such a controlled substance; and 
(B)a conspiracy to commit an offense described in subparagraph (A).  
(3)International drug gangThe term international drug gang means a drug gang that— 
(A)conducts activities that affect foreign commerce; or 
(B)conspires with another drug gang that conducts activities that affect foreign commerce. 
 
